
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.42



ASSET PURCHASE AGREEMENT


        This ASSET PURCHASE AGREEMENT (this "Agreement") is made as of
August 23, 2002, by and among (1) Emerald Valley Kitchen, Inc., an Oregon
corporation whose principal office is located at 90472 Woodruff, Eugene, Oregon
97402 ("Emerald Valley"), and Mel Bankoff, an individual and president and
majority owner of Emerald Valley ("Bankoff") (Emerald Valley and Bankoff
together, the "Sellers"), and (2) Monterey Pasta Company ("Buyer"), a Delaware
corporation, whose principal office is located at 1528 Moffett Street, Salinas,
California 93905.

        This Agreement is made in conjunction with a Royalty Agreement and
Employment Agreement of even date also made by and among the parties.

        This Agreement is made under the following circumstances:

RECITALS:

        A.    Sellers are the owners of certain assets more particularly
described below.

        B.    Sellers and Buyer desire that Buyer purchase and acquire from
Sellers all of Sellers' respective rights, title and interest in such assets on
the terms and conditions set forth in this Agreement.

        C.    Sellers and Buyer agree that Buyer has the capital and resources
to promote and expand Seller's business of creating, manufacturing and
distributing organic food products, and that the promotion and expansion of
organic food product sales is the primary reason for Seller's agreement to sell
its business to Buyer.

        D.    Sellers and Buyer acknowledge that the improper disclosure or
misuse of trade secrets and confidential information related to such assets
would materially adversely affect the assets, their transfer to Buyer, and
Buyer's business subsequent to such transfer.

        E.    In order therefore to protect the value of such transfer for the
benefit of Buyer, Sellers are willing to enter into certain covenants and
agreements respecting the confidentiality of such information.

        THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties agree as
follows:

AGREEMENT:

1.    PURCHASE AND SALE OF ASSETS

        (a)    The Assets and Excluded Assets; Purchase Price.    Subject to all
of the terms and conditions set forth in this Agreement, at the Closing of the
Agreement as defined below Buyer agrees to purchase from Sellers, and Sellers
agree to sell, convey, assign and deliver to Buyer, all of Sellers' right, title
and interest in and to certain tangible and intangible property owned or used by
Sellers (collectively the "Assets"). The total price to be paid for the Assets
shall be $5,500,000 plus the cost of accepted inventory as specified below, to
be paid in cash at the Closing, provided that the total calculated purchase
price to Sellers, including the cash consideration paid at Closing and the net
value of the Excluded Assets (as defined below) less liabilities of Emerald
Valley at Closing other than the Lease described in subsection 1(c) below (the
"Purchase price") shall not be less than $6,000,000. The Assets and the
estimated portion of the Purchase Price to be paid to Emerald Valley for each of
them at the Closing are set forth below; all assets of Emerald Valley not listed
below are excluded from the sale to Buyer (the "Excluded Assets"). The Assets
include:

(i)All inventory of Emerald Valley acceptable to Buyer at book cost equal to
$243,991 on the date of closing.

(ii)All equipment used in the business of Emerald Valley: $75,000.00.

--------------------------------------------------------------------------------

(iii)All trademark and trade name rights to incorporating the name "Emerald
Valley Kitchen": $25,000.00.

(iv)Recipes, formulas and processing technology for Emerald Valley products:
$25,000.00.

(v)All customer lists of Emerald Valley: $10,000.00.

(vi)Non-competition and confidentiality agreements set forth in section 6 below:
$25,000.00.

(vii)Goodwill: $5,340,000.00.

        (b)    Conditions to Payment.    Payment by Buyer of the purchase price
of the Assets is conditioned upon the satisfaction of the following conditions
(the "Conditions to Payment") at the time of the Closing:

(i)All representations and warranties of Sellers made herein shall be true and
correct as if made at the closing.

(ii)Sellers shall have provided all necessary technology and know-how pertaining
to the Assets. All recipes shall be provided to Buyer at the time of closing.

(iii)There shall have been no breach by Sellers of Sellers' covenants hereunder.

(iv)Emerald Valley shall have taken all steps required by applicable law to
approve the Agreement. The Board of Directors of Buyer and shareholders of
Emerald Valley shall have approved the Agreement.

(v)Sellers shall have obtained all required approvals, consents and
authorizations of third parties to the transaction.

(vi)Buyer and Sellers shall have entered into the Royalty Agreement and
Employment Agreement referred to in the second paragraph hereof.

(vii)Buyer shall have completed a due diligence review of the Assets and
business of Sellers satisfactory to Buyer in its sole discretion.

        (c)    No Assumption of Liabilities; Lease.    Buyer does not assume any
liabilities and/or contracts associated with Sellers or any of the Assets, other
than the existing building and land lease at 90472 Woodruff, Eugene, Oregon at
its current terms (the "Lease"); any future modifications of the Lease shall be
mutually agreed to by Buyer and Bankoff. Any and all other liabilities and
obligations of Sellers, or related to the Assets, shall remain the liabilities
and obligations of Sellers, and Sellers shall pay, perform or discharge such
liabilities and obligations, and remain solely responsible for their payment and
performance when due.

        The foregoing notwithstanding, Buyer agrees to honor Sellers' purchase
orders for ingredients and supplies entered into in the ordinary course of
Sellers' business for delivery after Closing and which have not been included in
inventory. Buyer also agrees to honor Sellers' sale orders for deliveries to
Sellers' customers entered into in the ordinary course of Sellers' business in
accordance with the agreed upon terms. Buyer shall have the right to inspect
Sellers' books and records prior to Closing relating to unfilled sales and
purchase orders.

        (d)    Taxes.    

(i)Sellers shall pay any and all of Sellers' federal, state and local taxes
which result from the transactions contemplated by this Agreement, including all
items of depreciation recapture and investment tax credit recapture, all state
or local sales or use taxes which may be due, and Sellers' share, prorated as of
date of Closing, of state and local personal property taxes pertaining to the
Assets.

2

--------------------------------------------------------------------------------

(ii)Buyer shall not be responsible for any business, occupation, withholding or
similar tax, or any taxes of any kind with respect to the Assets or Sellers'
business relating to the period before the date of closing.

        (e)    Additional Consideration.    Buyer agrees to pay additional
consideration to the Sellers for the Assets as follows:

(i)Pursuant to the terms of the Royalty Agreement.

(ii)For the five years following Closing at the rate of 50% of excess actual
Earnings Before Interest, Taxes, Depreciation and Amortization ("EBITDA") from
the Organic Business Segment, that is, all organic product produced at the
Emerald Valley facility in Eugene, Oregon, or its co-packer(s) ("Segment") above
each annual estimate provided in Exhibit "A" attached hereto. Sales of organic
products produced at another packing plant pursuant to a production contract
using the Emerald Valley Kitchen's label shall be included in the Segment. For
purposes of calculation, each of the first through fifth years after Closing
will be examined as a discrete period, with no accumulation of results from
prior years. Each calculation will take place within 30 days after the end of
each such 12 month period and any payment due will be payable within ten days
after the calculation date. For purposes of measurement, the first 12 month
period will begin August 26, 2002, the first day of Buyer's ninth accounting
period and will end with the last day of the Buyer's accounting period 52 weeks
afterward. Future measurement periods beyond the first year calculation will be
based on the Buyer's 52 or 53 week accounting cycle as it varies from time to
time.

2.    CLOSING

        (a)    Time and Place.    The closing of the sale of the Assets shall
take place August 23, 2002 at 90472 Woodruff, Eugene, Oregon 97402, upon the
satisfaction of the Conditions to Payment (the "Closing"). Upon satisfaction of
the Conditions to Payment, the Buyer shall pay to Sellers the Purchase Price
specified in subsection 1(a).

        (b)    Brokers' Fees.    Buyer shall be responsible for payment of the
fees of Monterey Bay Corporate Development. Sellers shall be responsible for
payment of the fees of MergeWest Capital, LLC. Except for such fees, Sellers and
Buyer, and each of them, hereby represent that they have not dealt with any
broker or salesperson in connection with this transaction and no commission is
payable or shall be paid as a result of this Agreement. Sellers shall indemnify,
defend, and hold Buyer, and Buyer shall indemnify, defend and hold Sellers, free
and harmless from any liability for any claims for commissions, referral fees,
or finder's fees asserted by any third party with respect to the Agreement.

3.    TERMINATION OF AGREEMENT

        (a)    This Agreement shall terminate automatically, unless otherwise
agreed to in writing by the parties, in the event the Conditions to Payment are
not satisfied and the Closing has not occurred, on or before August 23, 2002.

        (b)    In the event of a termination of this Agreement as provided
above, neither Buyer nor Sellers thereafter shall have any responsibility under
this Agreement to the other except the duty to maintain confidentiality of
information exchanged by the parties, and any documents or other things
delivered by any party that are in the possession of another party shall be
immediately returned.

3

--------------------------------------------------------------------------------


4.    REPRESENTATIONS AND WARRANTIES OF SELLERS

        Sellers represent and warrant to Buyer as follows:

        (a)    Ownership of Assets.    Sellers have good and marketable title to
the Assets, including any contract rights included therein, subject to no lien,
third party right or claim, charge, security interest, liability, obligation,
restriction, encumbrance or title defect of any kind, and all right, claim,
title and interest in and to the Assets is being sold, assigned, transferred and
conveyed to Buyer effective as of the Closing, free of any and all such
interests. Except as provided in this Agreement, Sellers have full power and
authority to sell and transfer the Assets without the consent or approval of any
other person or authority, and, subject to the provisions of this Agreement,
will transfer the Assets to Buyer at the Closing free of liens, encumbrances,
restrictions or adverse claims or interests.

        (b)    Organization and Authority.    Emerald Valley is a corporation
duly organized, validly existing and in good standing under the laws of Oregon.
Sellers have all necessary power and authority to own, use and convey the
Assets.

        (c)    Enforceability.    This Agreement and any documents referenced in
it to be delivered by Sellers shall be duly executed and, when delivered as
provided in this Agreement: (i) will constitute the legal, valid and binding
obligations of Sellers, enforceable in accordance with their respective terms;
(ii) do not and will not violate or conflict with, result in a breach or default
under, or give any person or entity any right to terminate or modify any
contract, agreement or commitment of any kind applicable to Sellers or to any of
the Assets; (iii) do not and will not violate, conflict with, result in a breach
or default under, or give any person or entity any right to terminate or modify
any order, writ, judgment, decree, license, permit, approval, or authorization
of any kind applicable to Sellers, or to any of the Assets; (iv) do not and will
not violate or conflict with any law, statute, rule, or regulation of any kind
applicable to Sellers or to any of the Assets; and (v) do not and will not
result in the creation or imposition of any lien, third party right or claim,
charge, security interest, liability, restriction, encumbrance or title defect
of any kind against or with respect to any of the rights, properties, and assets
of Sellers, including the Assets.

        (d)    No Undisclosed Liabilities.    Sellers (i) did not have, as of
the date of this Agreement, any debts, liabilities or obligations, whether
accrued, absolute, contingent or otherwise, which are material to the condition,
title or operation of the Assets purchase orders for ingredients and supplies
incurred in the ordinary course of Sellers' business; (ii) shall not incur
following the date of this Agreement, any such debts, liabilities or
obligations; and (iii) were not, as of the date of this Agreement, or since such
date have not become, a party to any contract or agreement that may materially
adversely affect the condition, title or operation of the Assets.

        (e)    Transactions Not Prohibited.    The consummation of the
transactions contemplated by this Agreement will not result in the breach of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) or allow the acceleration of the obligations of
Sellers under, any lease, license, promissory note, indenture, mortgage, deed of
trust, insurance policy or other instrument, arrangement, or agreement to which
Sellers are parties or to which Sellers or any of the Assets is subject, nor
will such consummation conflict with any license, certificate, permit or
franchise held by Sellers. The use of the Assets by Buyer will not violate,
conflict with or infringe any intellectual property or other rights of any third
party.

        (f)    Compliance with Laws.    Sellers have all licenses, permits and
authorizations necessary for the lawful operation or use of the Assets pursuant
to all applicable statutes, laws, ordinances, rules and regulations of all
governmental bodies, agencies and divisions having, asserting or claiming
jurisdiction over the Assets. Sellers are not in violation of any laws or
regulations, the violation of which would have a material adverse effect on the
Assets.

4

--------------------------------------------------------------------------------


        (g)    Legal Proceedings.    There is no pending or threatened action,
suit, proceeding, claim or arbitration, nor any pending or threatened
investigation by any governmental agency, affecting the Assets, or relating to
the transactions contemplated by this Agreement. There is no outstanding order,
writ, injunction or decree of any court, government or governmental agency
affecting the Assets.

        (h)    Employment Matters.    Sellers shall pay all payroll obligations
owing or accruing to Emerald Valley's employees through Closing, including
employment taxes, retirement contributions, accrued sick leave and/or vacation
pay, or other benefits owing to Emerald Valley's employees. Emerald Valley's
employees shall be notified of this sale as of the date of Closing and that the
employees may apply for employment with Buyer upon the terms described in
section 7(c).

        (i)    Truth at Closing.    All representations and warranties contained
in this Section 4 will be true at the Closing, as if made as of the date of
Closing, except to the extent of any changes or events specifically authorized
by this Agreement. There is no fact, event or circumstance known to Sellers and
not fully, accurately and completely disclosed to Buyer which may reasonably be
anticipated to have a material adverse effect on the Assets.

5.    REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer represents and warrants to Sellers as follows:

        (a)    Organization.    Buyer is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and qualified to do
business in the State of California.

        (b)    Authority.    Buyer has the power and authority to enter into and
perform its obligations under this Agreement and to own, use and operate its
rights, properties and assets and to conduct its business.

        (c)    Transactions Not Prohibited.    The consummation of the
transactions contemplated by this Agreement will not result in the breach of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) or allow the acceleration of the obligations of
Buyer under any lease, license, promissory note, indenture, mortgage, deed of
trust, insurance policy or other instrument, arrangement, or agreement to which
Buyer is a party or to which Buyer or any of its assets is subject, nor will
such consummation conflict with any license, certificate, permit or franchise of
any public authority held by Buyer.

        (d)    Enforceability.    This Agreement and any documents described
herein to be delivered by Buyer at the Closing shall be duly executed and, when
delivered as provided in this Agreement: (i) will constitute the legal, valid
and binding obligations of Buyer, enforceable in accordance with their
respective terms; (ii) do not and will not violate or conflict with, or result
in a breach or default under any contract, agreement, writ, judgment, decree,
license, permit, approval or authorization of any kind applicable to Buyer.

        (e)    Truth at Closing.    All representations and warranties contained
in this Section 5 will be true the Closing, as if made on the date of Closing,
except to the extent of any changes or events specifically authorized by this
Agreement.

6.    COVENANTS OF SELLERS

        Sellers make the following covenants to and for the benefit of Buyer:

        (a)    Covenant Not to Compete.    Sellers jointly and severally
covenant and agree that they will not, for a five-year period commencing on the
date of this Agreement, directly or indirectly, engage in, own, manage, operate,
finance, participate in, provide services for, have an interest in, or otherwise
be involved in any business arrangement with any person, firm, partnership,
corporation, or business, whether as an employee, officer, director, agent,
security holder, creditor, consultant, shareholder,

5

--------------------------------------------------------------------------------


partner, trustee, joint venturer, broker, distributor, sales representative or
in any other capacity, that engages in the production, sale, or distribution of
product lines now produced by the Buyer or the Sellers. The foregoing
notwithstanding, Sellers shall not be prohibited from owning debt or equity
instruments issued by a publicly traded company so long as Sellers' total
interests in such entity do not exceed 5-percent of any class of stock
(including conversion rights) of such publicly traded company.

        (b)    Confidential Information.    Sellers acknowledge and agree that
they possess confidential information related to the Buyer and the Assets, the
improper disclosure or misuse of which would materially adversely affect the
ability of Buyer to make use of the Assets, and that Sellers' covenants and
agreements contained in this section are in furtherance of and ancillary to the
purchase and sale transactions contemplated by this Agreement and are reasonable
and necessary to preserve and protect the Assets. The confidentiality provisions
of this section shall survive the Closing of this Agreement.

        Sellers, and any agent or representative of them, shall not, without
prior permission of the Buyer, disclose any proprietary information relating to
the Buyer, the Assets or any product line now produced by the Buyer or Sellers
("Confidential Information"), such as, but not limited to, formulas,
specifications, manufacturing methods, documentation produced, business affairs,
future plans, process information, customer lists, and any other information
which is a valuable, special and unique asset of the Buyer or the Assets, and
which shall include any other information represented by the Buyer, its officers
or agents to Sellers as confidential. Confidential Information shall not include
information that becomes publicly available through no act of the disclosing
party, is received rightfully from a third party without duty of
confidentiality, is disclosed under operation of law, or is disclosed with the
prior written permission of the Buyer.

        Sellers agree that they will not at any time or in any manner, either
directly or indirectly, use any Confidential Information for their own benefit,
and that they will protect such information and treat it as strictly
confidential. A violation of this paragraph shall be a material violation of
this Agreement. If it appears that Emerald Valley or Bankoff has disclosed (or
has threatened to disclose) Confidential Information in violation of this
Agreement, the Buyer shall be entitled to an injunction to restrain any of them
from disclosing, in whole or in part, such information, or from providing any
services to any party to whom such information has been disclosed or may be
disclosed. The Buyer shall not be prohibited by this provision from pursuing
other remedies, including claims for losses and damages.

        In the event Buyer does not purchase the Assets, the provisions of this
Paragraph 6(b) shall apply only to Confidential Information provided directly or
indirectly by Buyer to Sellers.

        (c)    No Further Negotiations by Sellers.    During the pendency of the
Closing, so long as this Agreement has not been terminated as provided in
section 3, Sellers agree that they will not, directly or indirectly, offer the
stock of Emerald Valley or any of the Assets to, solicit or entertain offers for
them from, negotiate for their sale, or make information concerning them
available to, any third party, other than sales of completed products in the
ordinary course of business.

        (d)    Emerald Valley Kitchen.    Sellers acknowledge and agree that,
from and after the closing of the Agreement, Buyer will own and retain all
trademark and trade name rights in the name "Emerald Valley Kitchen." Sellers
covenant and agree that Sellers (i) will not use or attempt to use the name
"Emerald Valley Kitchen" in advertising or marketing, as a trademark or trade
name, or in any other manner or for any other purpose not consistent with the
rights to such name transferred to the Buyer by this Agreement, and (ii) within
120 days after Closing, will amend the articles of incorporation of Emerald
Valley to change its name to a name other than Emerald Valley Kitchen, Inc. and
provide proof of such amendment to Buyer.

        (e)    Access.    To permit Buyer to conduct its due diligence
investigation, Sellers will permit Buyer and its representatives to have
reasonable access to the Assets, the premises in which Sellers conducts the
business of Emerald Valley and all of Emerald Valley's books, records and
personnel files, and will

6

--------------------------------------------------------------------------------


furnish to Buyer financial data, operating data, and other information
concerning Emerald Valley or its business, as Buyer shall reasonably request.

        (f)    Conduct of Business; Interim Operations.    Until the Closing or
termination of this Agreement, Sellers will conduct the business of Emerald
Valley in a reasonable and prudent manner in accordance with past practices,
preserve its existing business organization and relationships with its
employees, customers, suppliers and others with whom it has a business
relationship, preserve and protect the Assets, and conduct the business in
compliance with all applicable laws and regulations.

        (g)    Covenants Reasonable; Remedies for Breach.    The covenants of
Sellers contained in this section 6 are reasonable in duration and scope. In the
event of a breach of these covenants by Sellers, or any of them, Buyer shall be
entitled to injunctive relief, as well as to damages sustained and the recovery
of actual attorneys' fees and all costs incurred to enforce these covenants.

7.    COVENANTS OF BUYER

        Buyer makes the following covenants for the benefit of Sellers each of
which shall survive Closing of this Agreement:

        (a)    Confidential Information.    Until the Closing has occurred or
this Agreement has been terminated, Buyer will hold in confidence, and will not
use to the detriment of Sellers, any data and information obtained from Sellers
in connection with this Agreement. Upon termination of this Agreement for any
reason, Buyer shall return promptly to Sellers all printed information received
by Buyer from Sellers in connection with the proposed transaction and deliver to
Seller or destroy all copies of such printed material which may have been made
by Buyer or its representatives.

        In the event Buyer does not purchase the Assets, Buyer shall not,
without prior permission of Sellers, disclose any proprietary information
relating to Sellers, the Assets or any product line now produced by Sellers
including but not limited to formulas, methods, specifications, manufacturing
methods, recipes, documentation produced, business affairs, future plans,
process information, customer lists or any other information which is a
valuable, special and unique asset of Sellers or the Assets including any
information represented by Sellers, its officers or agents to Buyer as
confidential (collectively, "Sellers' Confidential Information"). Sellers'
Confidential Information shall not include any other information that becomes
publicly available through no act of the disclosing party, is received
rightfully from a third party without duty of confidentiality, is disclosed
under operation of law, or is disclosed with the prior written permission of the
Sellers.

        Buyer agrees that it will not at any time or in any manner, either
directly or indirectly, use any of Sellers' Confidential Information for its own
benefit, and that it will protect such information and treat it as strictly
confidential. A violation of this paragraph shall be a material violation of
this Agreement. If it appears that buyer has disclosed (or has threatened to
disclose) Sellers' Confidential Information in violation of this Agreement,
Sellers shall be entitled to an injunction to restrain Buyer from disclosing, in
whole or in part, such information, or from providing any services to any party
to whom such information has been disclosed or may be disclosed. Sellers shall
not be prohibited by this provision from pursuing other remedies, including
claims for losses or damages.

        (b)    Promotion and Development.    Buyer agrees that it will promote
and develop the sales and distribution of organic food products including those
included in the Segment and shall provide sufficient resources to promote and
develop the sales of organic food products.

        (c)    Continued Employment.    Buyer agrees to offer employment to
Emerald Valley's current employees in a good faith attempt to maintain continued
employment for as many of Emerald Valley's employees as possible. It is
acknowledged that all such employees hired by Buyer shall be hired "at will" and
no Emerald Valley employee shall have any rights to continued employment with
Buyer. Subject to this section, Buyer agrees to provide compensation and fringe
benefits to Emerald Valley

7

--------------------------------------------------------------------------------


employees retained by Buyer at levels at least as beneficial to such employees
as was previously provided by Sellers.

        Sellers have maintained a Self-Directed Employee Plan (SEP) for the
benefit of Emerald Valley employees to which Sellers have contributed annually
up to 15% of the gross salaries of Emerald Valley employees entitled to
participate in the SEP. Buyer and Sellers mutually covenant and agree that they
will in good faith, consistently with the principle expressed in the preceding
paragraph, on or before September 30, 2002, negotiate, agree upon and implement
a cash bonus program for Emerald Valley employees retained by Buyer which, taken
together with the benefit provided by Buyer's 401k Plan, will replace the
dollars associated with the previous SEP benefit provided by Emerald Valley.

        (d)    Donation for Charitable Causes.    Buyer agrees to continue
Emerald Valley's commitment to donate 1-percent of gross sales from the conduct
of the Emerald Valley business (Segment) to humanitarian and environmental
charities. A committee of four Emerald Valley Segment employees will be
established by October 30, 2002 to select the charitable recipients to be
reviewed by the Chairman of the Board of Directors of Buyer.

8.    INDEMNIFICATION

        (a)    Sellers.    Sellers covenant and agree to indemnify, hold
harmless and defend Buyer, its successors in interest and assigns and their
respective shareholders, partners, members, directors, officers, managers,
employees, agents and representatives from and against (i) all liabilities,
losses, claims, demands, suits, judgments, damages and expenses (including
reasonable legal expenses) resulting from a breach or nonfulfillment of any of
the representations, warranties, covenants and agreements of Sellers set forth
in this Agreement; (ii) all losses, damages, costs and expenses relating to,
arising out of or attributable to any lien, third party right, third party
claim, charge, security interest, liability, obligation, restriction,
encumbrance or title defect of any kind with respect to any of the Assets;
(iii) all liabilities of Sellers; and (iv) attorneys' fees and other costs and
expenses, judgments and amounts paid in settlement or compromise of any third
party action, lawsuit, proceeding, citation or investigation relating to,
arising out of or attributable to any matter referred to in clauses (i)-(iii) of
this subsection 8(a). In the event that Buyer sustains any liability, loss,
damage or expense which is covered by Sellers' indemnification under this
paragraph, Buyer may elect to offset the same against any amount then payable to
Sellers under this Agreement or the Royalty Agreement.

        (b)    Buyer.    Except as otherwise provided in this Agreement, Buyer
agrees to defend, indemnify and hold harmless the Sellers against all
liabilities, losses, claims, demands, suits, judgments, damages and expenses
(including reasonable legal expenses) resulting from a breach or nonfulfillment
of any of the representations, warranties, agreements and covenants of Buyer set
forth in this Agreement. Buyer agrees, in addition to any other rights or
remedies of Sellers, to defend, indemnify and hold Sellers harmless from any and
all losses, damages, liabilities or expenses (including reasonable attorneys'
fees and court costs) arising out of or resulting from, or in connection with
any complaint, claim or legal action whatsoever, whether foreseen or unforeseen,
alleging damages, death, illness, injury or damage to property, resulting from
any use of the Assets by Buyer after the date of Closing of this Agreement.

        (c)    Notice of Claims.    If any third party claim is asserted
relating to any liability specified in Sections 8(a) or 8(b), the party against
which such claim is made shall promptly give notice of such claim to the
indemnifying party and the indemnifying party shall have the sole right, at its,
his or her own expense, to contest or to compromise and settle such claim.

9.    MISCELLANEOUS

        (a)    Professional Expenses.    Buyer and Sellers shall be responsible
to pay the fees of their respective attorneys, accountants and consultants
incurred in connection with the Agreement.

8

--------------------------------------------------------------------------------

        (b)    Further Execution and Delivery.    Sellers shall execute and/or
deliver all such items, articles, bills of sale, assignments, releases and other
documents and instruments as Buyer or any of its successors in interest or
assigns may at any time request to further and more completely evidence and
confirm the sale, assignment, transfer and conveyance to Buyer pursuant to this
Agreement of all of Sellers' right, claim, title and interest in and to the
Assets and the Lease, subject to no liens, third party rights, third party
claims, liabilities, encumbrances or title defects of any kind.

        (c)    Notification.    All notices required or permitted under this
Agreement shall be in writing and shall be deemed delivered when delivered in
person or deposited in the United States mail, postage prepaid, addressed as
follows, or when received by confirmed fax as follows:

  To the Buyer:   Monterey Pasta Company
1528 Moffett Street
Salinas, CA 93905
Attention: R. Lance Hewitt
Chief Executive Officer
Phone: (408) 753-6262
Fax: (408) 753-6257    
 
To Sellers:
 
Mel Bankoff
President
Emerald Valley Kitchen
90472 Woodruff
P.O. Box 23236
Eugene, Oregon 97402
Phone: (541) 688-3297
Fax: (541) 485-2016
 
 

        (d)    Survival of Terms.    All representations, warranties and
covenants (including but not limited to covenants relating to competition and
confidentiality) contained in this Agreement or in any certificate or other
instrument delivered by or on behalf of the parties hereto shall be continuous
and shall survive the execution of the Agreement, the Closing and the delivery
of any documents transferring title to the Assets and the Lease to Buyer
pursuant to the Agreement.

        (e)    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, and all of which when taken together
shall constitute one and the same instrument.

        (f)    Captions and Terms.    The captions used in the Agreement are for
convenience of reference only and shall not be considered part of it nor limit
or otherwise affect the meaning of any of its provisions. Usage of the singular
or plural number or the masculine, feminine or neuter gender shall include the
others, as the context may require.

        (g)    Waivers.    No waiver or failure of enforcement by Sellers or
Buyer of any term or condition of this Agreement shall be effective unless in
writing, nor shall it operate as a waiver of any other breach of such term or
condition or of any other term or condition.

        (h)    Binding Effect.    The terms and conditions of the Agreement
shall inure to the benefit of, and be binding upon, the respective successors
and assigns of the parties, but are not intended, nor shall the Agreement be
construed, to confer any enforceable rights on any person not a party to the
Agreement or such person's successors or assigns.

        (i)    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

9

--------------------------------------------------------------------------------


        (j)    Entire Agreement.    Except for the Royalty and Employment
Agreements referred to in the second paragraph hereof, this Agreement contains
the entire agreement of the parties and there are no other promises or
conditions in any other agreement whether oral or written. This Agreement
supersedes any prior written or oral agreements between the parties concerning
its subject matter, including but not limited to the Letter of Intent dated
August 1, 2002.

        (k)    Mediation of Disputes.    Any controversy arising out of the
performance of this Agreement or regarding its interpretation is subject to a
good faith effort at resolution through non-binding mediation before any
complaint (whether a civil complaint in court or a complaint in arbitration) may
be filed. Mediation is a process in which parties attempt to resolve a dispute
by submitting it to an impartial, neutral mediator who is authorized to
facilitate the resolution of the dispute but who is not empowered to impose a
settlement on the parties. The mediation fee, if any, shall be paid one-half by
Sellers and one-half by Buyer. The parties agree to limit the admissibility in
any subsequent litigation or proceeding of anything said, any admissions made,
and any documents prepared, in the course of mediation, consistent with
California Evidence Code section 1152.5.

        IF ANY PARTY COMMENCES A COURT ACTION OR AN ARBITRATION PROCEEDING BASED
ON A DISPUTE OR CLAIM TO WHICH THIS SECTION APPLIES WITHOUT FIRST ATTEMPTING TO
RESOLVE THE MATTER IN GOOD FAITH THROUGH MEDIATION, THEN THAT PARTY SHALL NOT BE
ENTITLED TO RECOVER ATTORNEY'S FEES EVEN IF THEY WOULD OTHERWISE BE AVAILABLE TO
THAT PARTY IN A SUBSEQUENT COURT ACTION OR ARBITRATION PROCEEDING.

        (l)    Arbitration of Disputes Following Mediation.    Any controversy
or claim arising out of, or relating to this Agreement, or its making,
performance, or interpretation, which is not resolved through the mediation
process required by the preceding section, shall be resolved by arbitration
conducted in Monterey County in accordance with the rules of the American
Arbitration Association then existing, and judgment on the arbitration award may
be entered in any court having jurisdiction over the subject matter of the
controversy. Such award may be appealed to any appellate court having
jurisdiction over the matter to the same extent that an appeal would be
permissible from a civil judgment. The arbitrators selected shall be persons
experienced in general corporate matters and business agreements, and shall make
their awards based upon the principles of California law. The parties shall have
the right to discovery and the arbitration proceeding shall be reported by a
certified court reporter.

        BY THEIR EXECUTION OF THIS AGREEMENT, THE PARTIES ARE AGREEING TO HAVE
ANY DISPUTE ARISING OUT OF THE MATTERS INCLUDED IN THIS ARBITRATION OF DISPUTES
PROVISION DECIDED BY NEUTRAL ARBITRATION. ADDITIONALLY, THE PARTIES ARE GIVING
UP ANY RIGHTS THEY OTHERWISE POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OR
BY JURY TRIAL; PROVIDED, HOWEVER, THE PARTIES ARE NOT GIVING UP THEIR RIGHT TO
APPEAL THE DECISION OF THE ARBITRATOR(S). IF ANY PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE UNDER THE AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE
PARTIES' AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. THE PARTIES HAVE
READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING OUT OF
THE MATTERS INCLUDED IN THIS ARBITRATION OF DISPUTES PROVISION TO NEUTRAL
ARBITRATION.

        (m)    Assignment.    This Agreement will bind and inure to the benefit
of each party's permitted successors and assigns. No party may assign this
Agreement, in whole or in part, without the written consent of all other
parties, provided, however, that the Buyer may assign this Agreement without
such consent to a successor in interest of the Buyer or in connection with any
merger, consolidation, sale of all or substantially all of the Buyer's assets or
any other transaction in which more than fifty percent

10

--------------------------------------------------------------------------------


(50%) of the Buyer's voting securities are transferred. Any attempt to assign
this Agreement other than in accordance with this provision shall be null and
void.

        (n)    Interpretation.    Sellers have been given the opportunity to
retain counsel of their own choosing for purposes of this Agreement, and either
have done so or have elected not to do so, as they see fit. This Agreement shall
be construed according to the fair meaning of its language. The rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in interpreting this Agreement.

        (o)    Disclosure.    The parties mutually agree not to disclose the
terms of this Agreement except by news release in a form mutually agreed to by
the parties, by Form 8K as required by NASDAQ or Securities and Exchange
Commission reporting requirements to which Buyer is subject, or except as
required by court order. If disclosure is required, the disclosing party agrees
to notify the other party in advance of the content of the information being
disclosed and to whom the disclosure is being made.

        IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date set forth above.

Date: August 23, 2002   MONTEREY PASTA COMPANY
 
 
By:
 
/s/  R. LANCE HEWITT      

--------------------------------------------------------------------------------

R. Lance Hewitt
Chief Executive Officer
Date: August 23, 2002
 
EMERALD VALLEY KITCHEN, INC.
 
 
By:
 
/s/  MEL BANKOFF      

--------------------------------------------------------------------------------

Mel Bankoff
President
Date: August 23, 2002
 
By:
 
/s/  MEL BANKOFF      

--------------------------------------------------------------------------------

Mel Bankoff

11

--------------------------------------------------------------------------------




SPOUSAL CONSENT


        I, /s/ MARTHA BLANCHET, do hereby acknowledge that I have read the
foregoing Asset Purchase Agreement and know of its contents. I am aware by its
provisions that my spouse has agreed to sell to Monterey Pasta Company all right
and interest in and to certain assets which may be assets of the marital
community and as to which I therefore may have a community interest. I hereby
approve of the terms of the Agreement.

Date: August 23, 2002

12

--------------------------------------------------------------------------------




EXHIBIT A



ESTIMATES OF EARNINGS BEFORE TAXES, DEPRECIATION AND AMORTIZATION
(Subsection 1(e) of the Agreement)


 
  2002–03

--------------------------------------------------------------------------------

  2003–04

--------------------------------------------------------------------------------

  2004–05

--------------------------------------------------------------------------------

  2005–06

--------------------------------------------------------------------------------

  2006–07

--------------------------------------------------------------------------------

EBITDA (dollars in 000s)   979   1,178   1,404   1,675   2,001

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.42



ASSET PURCHASE AGREEMENT
SPOUSAL CONSENT

EXHIBIT A



ESTIMATES OF EARNINGS BEFORE TAXES, DEPRECIATION AND AMORTIZATION (Subsection
1(e) of the Agreement)
